DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on November 17, 2022 is acknowledged.

Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2022.

Claims 1-8 are pending and have been examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter in claims 3, 4, and 6-8 are not disclosed in Applicant’s specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Applicant’s drawings only reflect the computer architecture of the system and not any of the functionality of the claims. Therefore, the subject matter of claims 1-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3-8; these claims are indefinite for the following reason:
The claims recites the limitation "the network" in the first lines of the claims.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret “the network” as referring to “the secure ledger network”.

Regarding claims 3-8; these claims are indefinite for the following reason:
These claims further narrow the independent claim without specifying what aspect of the independent claims is being narrowed. It is therefore indefinite as to which aspects of the independent claims are specifically being narrowed. [e.g., in claims 3-8 it is unclear as to whether Applicant is further narrowing what the computer-readable code performs when executed by the hardware processor, whether this is functionality associated with other hardware components, or whether Applicant is narrowing functionality of the secure ledge network in general).

Regarding claim 4; this claim is indefinite for the following reasons:
Claim 4 contains the trademark/trade name PayPal.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a payment network and, accordingly, the identification/description is indefinite.
It is indefinite as to what is meant by “transact with PayPal, credit cards, or other electronic method”. It is unclear whether transact refers to the execution of the smart contract, or some other separate functionality (e.g., purchasing virtual currency with PayPal, credit cards, etc.) or whether, under the broadest reasonable interpretation of transaction, means any interaction whatsoever. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as executing a smart contract. 

Claim 1 recites the limitations of: 
distributing a virtual currency for the purpose of processing patent royalty payments,  
a request to validate a smart contract that determines at least one rule for a transaction involving the distribution of the virtual currency, 
wherein an execution of the transaction comprises: a request to approve an exchange rate for at least one asset in terms of the virtual currency; 
validating the exchange rate; 
updating a secure ledger with the smart contract; 
the smart contract further configured with at least one rule regarding the exchange rate; 
executing a smart contract; 
updating the secure ledger about the transaction.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a secure ledger network, at least one hardware processor, a non-transitory machine-readable storage medium, an executable computer readable program code, a secure ledger;  and they are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receive a request to validate a smart contract; 
receiving a request to approve an exchange rate;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a secure ledger network, at least one hardware processor, a non-transitory machine-readable storage medium, an executable computer readable program code, a secure ledger; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receive a request to validate a smart contract; 
receiving a request to approve an exchange rate;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification pages 7, 9-18 about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-8 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims  2-8 are directed to an abstract idea. Thus, the dependent claims  2-8 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertzog, US Patent Application Publication No 2020/0027067.
Regarding claim 1;
A secure ledger network for distributing a virtual currency for the purpose of processing patent royalty payments, the secure ledger network comprising: 
at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: 
See Hertzog [0018] “the secure ledger network may include at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to”

receive, by the secure ledger network, a request to validate a smart contract that determines at least one rule for a transaction involving the distribution of the virtual currency, 
See Hertzog [0018] “receive, by the secure ledger network, a request to validate a smart contract that determines at least one rule for performing a transaction related to a first cryptocurrency token”

wherein an execution of the transaction comprises: receiving, by the secure ledger network, a request to approve an exchange rate for at least one asset in terms of the virtual currency; 
See Hertzog [0018] “wherein an execution of the transaction may include determining a price of the first cryptocurrency token based on a status of the first cryptocurrency token, and a status of an other cryptocurrency token”
[0156] “The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts.”
[0288] “For example—the smart contract may determine rules that determine the price of the token based on token state parameters.”

validating the exchange rate; 
See Hertzog [0018] “wherein an execution of the transaction may include determining a price of the first cryptocurrency token based on a status of the first cryptocurrency token, and a status of an other cryptocurrency token”
[0156] “The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts.”
[0288] “For example—the smart contract may determine rules that determine the price of the token based on token state parameters.”

updating a secure ledger maintained by the secure ledger network with the smart contract; 
See Hertzog [0018] “performing the transaction by executing, by the secure ledger network, the smart contract; and updating the secure ledger about a completion of the transaction.”

the smart contract further configured with at least one rule regarding the exchange rate; 
See Hertzog [0018] “wherein an execution of the transaction may include determining a price of the first cryptocurrency token based on a status of the first cryptocurrency token, and a status of an other cryptocurrency token”
[0156] “The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts.”
[0288] “For example—the smart contract may determine rules that determine the price of the token based on token state parameters.”

executing a smart contract; 
See Hertzog [0018] “receiving, by the secure ledger network, a request to execute a transaction related to the first cryptocurrency token; performing the transaction by executing, by the secure ledger network, the smart contract; and updating the secure ledger about a completion of the transaction.”


updating the secure ledger about the transaction.
See Hertzog [0018] “receiving, by the secure ledger network, a request to execute a transaction related to the first cryptocurrency token; performing the transaction by executing, by the secure ledger network, the smart contract; and updating the secure ledger about a completion of the transaction.”

Regarding claim 2;
The network of claim 1, wherein the at least one asset is any item of value.
See Hertzog [0015] Traditionally, value of a currency is determined by the price of a transaction between willing parties.

Regarding claim 3;
The network of claim 1, further capable of identifying an owner of the virtual currency.
See Hertzog [0021] A validation of the smart contact (before uploading the smart contract to the secure ledger) may or may not involve determining whether to reject the upload of the smart contract. The validation may include determining that a party is willing to pay for the upload of the smart contract to the secure ledger.

Regarding claim 4;
The network of claim 1, further configured to transact with PayPal, credit cards, or other electronic method.
See Hertzog [0278] What this model offers is a “local quantitative easing”, by pooling local funds (to the token's reserve) and using it to extend credit for the local community (in the form of the local currency token). It can also be described as a “local bitcoin”, which financially rewards early adopters when the usage grows, incentivizing the users to propagate it.
[0355] Also, the invention is not limited to physical devices or units implemented in non-programmable hardware but can also be applied in programmable devices or units able to perform the desired device functions by operating in accordance with suitable program code, such as mainframes, minicomputers, servers, workstations, personal computers, notepads, personal digital assistants, electronic games, automotive and other embedded systems, cell phones and various other wireless devices, commonly denoted in this application as ‘computer systems’.

Regarding claim 5;
The network of claim 1, further configured to determine the value of the at least one asset using existing cryptocurrency exchanges.
See Hertzog [0018] “wherein an execution of the transaction may include determining a price of the first cryptocurrency token based on a status of the first cryptocurrency token, and a status of an other cryptocurrency token”
[0156] “The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts.”
[0288] “For example—the smart contract may determine rules that determine the price of the token based on token state parameters.”

Regarding claim 6;
The network of claim 1, further configured to use arbitrage to determine the exchange rate.
See Hertzog [0191] BET may hold more than one reserve and by that become a gateway between the different tokens held in the BET's reserves (which could be ETH). Converting between reserve tokens become possible, where with each conversion, the converted-from token price is decreasing, and the converted-to token price is increasing. This provides a financial incentive for arbitrage bots to participate and rebalance the rates to match external market prices.

Regarding claim 7;
The network of claim 1, further configured as a decentralized network.
See Hertzog [0183] There may be provided a network (also referred to as the Bancor network) that is a Decentralized Currency Network. It is a contract-based ecosystem for token exchange. Bancor-enabled tokens introduce a new model for price discovery and market liquidity. Exchange rates are calculated by the contract, which offers a standard API for immediate conversions to other tokens held by the contract for that purpose.



Regarding claim 8;
The network of claim 1, further configured as a blockchain network.
See Hertzog [0019] The secure ledger may be a blockchain or may differ from a block chain.

Prior Art
Examiner would like to cite, but not rely upon the following reference which further describes the state of the art at the time of Applicant’s filing.

US 20200159788 A1 	SPANGENBERG; ERICH LAWSON et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693